Order entered December 5, 2013




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-13-01311-CV

           IN THE INTEREST OF N.A.A. AND K.D.A., CHILDREN, Appellant

                                           V.

                                        , Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-52696-06

                                        ORDER
       We GRANT appellant’s November 23, 2013 Objection to Court’s Order of Mediation to

the extent it requests withdrawal of the Court’s mediation order. We VACATE our November

6, 2013 mediation order.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE